Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is a device claim depending on a method claim (12), depending on a device claim (1). IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (Fed. Cir. 2005) - held that claims which bridge the line between statutory classes are indefinite under 35 USC 112. A device claim depending on a method claim, depending on a device claim clearly runs into indefiniteness issues under this analysis. Claim 13 is therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-10, 12-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Silvant (US 11048213)
With regard to claim 1 Silvant discloses a watch component for a watch case, the watch component comprising:
an axis (figure 1),
first ring (108, 102),
a second ring (100), and
a connecting element for connecting the first and second rings (106),
the connecting element being elastic and positioned between the first and second rings (figure 5),
at least one selected from the group consisting of the first ring and the second ring comprising an element for retention on the rest of the watch case (figure 5).

    PNG
    media_image1.png
    683
    853
    media_image1.png
    Greyscale


With regard to claim 2 Silvant discloses the watch component as claimed in claim 1, wherein the watch component is designed to be mounted movably in rotation about the axis on the rest of the watch case (figure 5, column 1 lines 9-10).

With regard to claim 3 Silvant discloses the watch component as claimed in claim 1, wherein at least one selected from the group consisting of
the first ring and the connecting element are held or fixed to one another by at least one selected from the group consisting of (i) adhesion by chemical bonding and (ii) an obstacle (figure 5),
the second ring and the connecting element are fixed to one another by at least one selected from the group consisting of (i) adhesion by chemical bonding and (ii) an obstacle (figure 5).
With regard to claim 4 Silvant discloses the watch component as claimed in claim 3, wherein holding or fixation is by an obstacle, and the obstacle comprises at least one selected from the group consisting of a pin, a wedge, a bayonet, a groove, a cavity, a rod, a boss, and an element with a helical geometry (figure 5).

    PNG
    media_image1.png
    683
    853
    media_image1.png
    Greyscale


With regard to claim 5 Silvant discloses the watch component as claimed in claim 1, wherein at least one selected from the group consisting of the first ring and the second ring is textured at its interface with the connecting element (elements must inherently have a texture. Further at least one embodiment of 106 includes over molding with a polymer material. This would necessitate texture interaction between the molded element and the ring surface - column 3 lines 23-30.)

With regard to claim 6 Silvant discloses the watch component as claimed in claim 6, wherein at least one selected from the group consisting of the first ring and the second ring is at least partially coated with a binder layer at its interface with the connecting element (column 4 lines 9-18; 112 figure 9).

With regard to claim 7 Silvant discloses the watch component as claimed in claim 1, wherein at least one selected from the group consisting of:
the first ring comprises a first lip extending toward the second ring (figures 5, 6, ,7, 8),
the second ring comprises a second lip extending toward the first ring (figures 5-8).

With regard to claim 8 Silvant discloses the watch component as claimed in claim 1, wherein the connecting element is made of elastomer or polymer, or of natural or synthetic rubber or fluoroelastomer, or of ethylene propylene diene terpolymer (EPDM) rubber or nitrile or copolymer comprising a mixture of an elastomeric material and another material, or of polyurethane (PU), or of poly(3-caprolactone) and styrene-butadiene-styrene copolymer (PCL/SBS) (column 4 lines 9-18, column 2 lines 7-9).

With regard to claim 9 Silvant discloses the watch component as claimed in claim 1, wherein the bulk modulus of the connecting element is between 1 GPa and 4 GPa (column 4 lines 9-18, column 2 lines 7-9; the material selection is polymers. Polymers fall within the range of elasticity of 1-4gpa).

With regard to claim 10 Silvant discloses the watch component as claimed in claim 1, wherein the first and second rings are rotationally fixed about the axis (A) of the component (figures 5, 9, column 4 lines 9-18, the rings are fixed to each other about axis A) and/or in that the connecting element (12) comprises at least a cavity and/or at least an insert (figures 5, 9).


With regard to claim 12 Silvant discloses a method for producing a watch component, comprising a first ring, a second ring, and a connecting element connecting the first and second rings, the method comprising: providing the first ring and the second ring (100, 102, 108, the rings are made before assembly), positioning the first ring and the second ring with respect to one another (figures 2-9), inserting, the connecting element between the first and second rings (figures 5, 6, 7, 9), and fixing the connecting element to at least one selected from the group consisting of the first ring and the second ring (figures 5), so as to obtain the watch component as claimed in claim 1 (abstract, figure 1).

With regard to claim 13 Silvant discloses a watch component obtained by the implementation of the method as claimed in claim 12 (abstract, figure 1).

With regard to claim 14 Silvant discloses a watch case comprising the watch component was claimed in claim 1 (abstract, figure 1).

With regard to claim 15 Silvant discloses a timepiece comprising a watch case as claimed in claim 14 (abstract, figure 1).

With regard to claim 16 Silvant discloses the watch component as claimed in claim 1, which is a watch bezel (abstract, figure 1).

With regard to claim 17 Silvant discloses the watch component as claimed in claim 1, wherein the element for retention on the rest of the watch case is configured for retention on the watch middle (figures 5, 9).

With regard to claim 18 Silvant discloses the watch component as claimed in claim 17, wherein the watch component is designed to be mounted movably in rotation about the axis on the watch middle (figure 5, column 1 lines 9-10).

With regard to claim 19 Silvant discloses the watch component as claimed in claim 6, wherein the binder layer is an adhesion primer layer (figure 9 the polymer 106 acts as a binder layer adhesion primer for ink 112).

With regard to claim 20 Silvant discloses the method as claimed in claim 12, wherein: the positioning of the first ring and the second ring with respect to one another is in a mold (106), the inserting of the connecting element between the first and second rings is by injection or by overmolding (column 4 lines 9-18; figures 5, 9), and the fixing of the connecting element to at least one selected from the group consisting of the first ring and the second ring is by polymerization of the connecting element (column 4 lines 9-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvant (US 11048213). 
With regard to claim 11 Silvant discloses tThe watch component as claimed in claim 1, wherein at least one selected from the group consisting of:
the connecting element is formed directly between the first ring and the second ring (figure 5, column 4 lines 9-18),
the first ring is metallic or of ceramic material (column 2 lines 3-6, column 3 line 59 column 4 lines 35-37, claim 6),
Silvant does not detail the material selection for each ring and thus fails to disclose what at least 100 is made of which corresponds to the claim limitation: the second ring is metallic or of ceramic material.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Silvant’s first and second rings of metallic or ceramic material, as taught in part by Silvant. The reason for doing so would have been to form the other rings not explicitly disclosed on being formed from a specific material from a hard a robust material known in the art as evidenced by Silvant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-20-22
/SEAN KAYES/Primary Examiner, Art Unit 2844